Citation Nr: 1731127	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.

In February 2007, the Veteran requested a hearing before a local hearing officer at the RO.  In October 2007, he withdrew his hearing request.

In June 2009, the Board remanded the claim for further development.

In March 2010, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2010, the Court vacated the March 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In December 2010, the Board remanded the appeal for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2010 decision was vacated, in large part, due to VA's failure to fulfill its duty to assist by obtaining records.  The Board remanded the appeal in December 2010 to try and obtain the identified records.

In response to the Board's remand, the Veteran submitted numerous VA Forms 21-4142, Authorization and Consent to Release Information to VA, and his attorney further provided a summary of all the sources of treatment from which they wished VA to obtain records.  

Medical records have been obtained from some of the identified providers (Manuel Prats; Irma Nydia Colón; Dr. Alvarez & Dr. Jorge Meléndez Garcia; and the Instituto Metropolitano de Medicina).  However, for a number of other providers, only one request for records was made with no response received.  38 C.F.R. § 3.159(c)(1) (reasonable efforts will generally consist of an initial request for the records, and, if the records are not received, at least one follow-up request.)  For still other providers, VA's request was returned based on address or spelling errors, and corrective information was not sought.  

In light of the Joint Motion and subsequent Board remand, the Board finds that further efforts are necessary to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Additional attempts to obtain records from the following providers must be made: Dr. Sonia I. Quiñones Trabal in Guaynabo, Puerto Rico; Dr. Alfredo Piñero Pereira in Carolina, Puerto Rico; Dr. Edgardo Gonzalez Ramirez; Dr. Wilfredo Rodriguez; Dr. Carlos Garcia Mangual; and Dr. Cesar Cintron Valle in Rio Piedras, Puerto Rico.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from the following providers:

(a) Dr. Sonia I. Quiñones Trabal in Guaynabo, Puerto Rico; 
(b) Dr. Alfredo Piñero Pereira in Carolina, Puerto Rico (c) Dr. Edgardo Gonzalez Ramirez 
(d) Dr. Wilfredo Rodriguez 
(e) Dr. Carlos Garcia Mangual, and 
(f) Dr. Cesar Cintron Valle in Rio Piedras, Puerto Rico

All records and/or responses received should be associated with the claims file.  Reasonable efforts to obtain private records will generally consist of an initial request for the records, and, if the records are not received, at least one follow-up request.  If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. §  3.159 (2016).  

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




